DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Drawings
The drawings were received on 21 July 2022.  These drawings are accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 11, 12, 14, 15, 17, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pence (U.S. Patent No. 4,369,048, hereinafter Pence).

	With respect to Claim 1, Pence discloses a method [see fig 3 unless otherwise noted], comprising: passing inlet ambient air [at 15] through an airflow path of an apparatus; removing carbon dioxide and gaseous water [via 20, column 6, lines 47-54] from the inlet ambient air using at least one sorbent [charcoal column 1, line 66]; cooling the inlet ambient air [via 52; column 9 lines 59-60] to a threshold temperature of 133 Kelvin [column 4, line 67] while passing along the airflow path; passing the cooled inlet ambient air, as cooled to the threshold temperature, through an adsorption chamber of the apparatus that includes a carbon-based sorbent [charcoal column 1, line 66] configured and arranged to adsorb xenon [column 15, line 65] from the cooled inlet ambient air while the cooled inlet ambient air is in a gaseous state; and extracting the xenon gas from the adsorption chamber [ 54; column 10, line 7] to produce an end product of xenon gas.
	Although 133 kelvin is outside the claimed temperature range of 80-130 Kelvin, a prima facie of obviousness exist since one having ordinary skill in the art before the effective filing date of the invention would have expected them to have the same properties.  The relevant property in this case being the ability of to allow for Krypton adsorption while keeping atmospheric air in the gaseous state.  See MPEP 2144.05-I below.
	I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). The patent claim at issue was directed to a weight plate having 3 elongated openings that served as handles for transporting the weight plate. Multiple prior art patents each disclosed weight plates having 1, 2 or 4 elongated openings. 392 F.3d at 1319, 73 USPQ2d at 1226. The court stated that the claimed weight plate having 3 elongated openings fell within the "range" of the prior art and was thus presumed obvious. 392 F.3d at 1322, 73 USPQ2d at 1228. The court further stated that the "range" disclosed in multiple prior art patents is "a distinction without a difference" from previous range cases which involved a range disclosed in a single patent since the "prior art suggested that a larger number of elongated grips in the weight plates was beneficial… thus plainly suggesting that one skilled in the art look to the range appearing in the prior art." Id.
	With respect to Claim 2, Pence discloses further including absorbing the carbon dioxide and gaseous water from the inlet ambient air using the at least one sorbent which includes a zeolite-based sorbent [column 3, line 67] and while the inlet ambient air is at or near atmospheric pressure, and adsorbing the xenon gas from the cooled inlet ambient air using the carbon-based [charcoal; column 1, line 66] sorbent in the adsorption chamber, while the inlet ambient air is at the threshold temperature and is at or near atmospheric pressure [column 3, line 43].
	With respect to Claim 3, Pence discloses further including adsorbing both the xenon gas [column 15, line 65] and krypton [column 9, line 97] from the cooled inlet ambient air using the carbon-based sorbent [charcoal] in the adsorption chamber and while the inlet ambient air is cooled to the threshold temperature.
	With respect to Claim 4, Pence discloses further including purifying the adsorbed xenon gas using purifying circuitry coupled to the adsorption chamber, the purifying circuitry including a vacuum pump [39 would remove any gas from the adsorption chamber] configured and arranged to remove nitrogen, oxygen, argon, and neon from the adsorption chamber by pumping the nitrogen, oxygen, argon and neon from the adsorption chamber to the atmosphere via application of pressure to the adsorption chamber by the vacuum pump and while the xenon gas is absorbed by the carbon-based sorbent and cooled to the threshold temperature, and heating the adsorption chamber to a temperature within range of a boiling point of xenon and a boiling point of water and pumping the xenon gas out of the adsorption chamber via application of negative pressure to the adsorption chamber by the vacuum pump.  See column 9, lines 16-40.
	With respect to Claim 5, Pence discloses that the threshold temperature is a target temperature for adsorption of xenon gas and above a temperature at which atmospheric air transitions to a liquid state.  See column 4, line 67, 133 Kelvin.
	With respect to Claim 6, Pence discloses cooling the inlet ambient air includes cooling to 133 Kelvin using heat exchange circuitry of the apparatus.  See column 4, line 67.
	Although this lies slightly outside the claimed range of 100-120 Kelvin a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. 
	With respect to Claim 8, Pence discloses cooling the inlet ambient air includes cooling to 133 Kelvin.  See column 4, line 67.
	With respect to Claim 9, Pence discloses removing the carbon dioxide and gaseous water from the inlet ambient air further includes passing the inlet ambient air, while in the gaseous state, through an air filter [20] chamber of the apparatus, the air filter chamber configured and arranged to remove the carbon dioxide and gaseous water from the inlet ambient air.
	With respect to Claim 11, Pence discloses that the xenon gas is removed from the adsorption chamber by heating the adsorption chamber to between 250-350 kelvin [see column 13, example 2]  applying negative pressure to the adsorption chamber via a vacuum pump [39] coupled to the desorption chamber to produce the end product of the xenon gas.
	With respect to Claim 12, Pence discloses that the xenon gas is removed from the adsorption chamber by heating [column 5, lines 6-7] the adsorption chamber and applying negative pressure [via 39] to the adsorption chamber to extract the xenon gas therefrom.
	With respect to Claim 14, Pence discloses an apparatus, comprising: an airflow path configured and arranged to provide movement of inlet ambient air through the apparatus [air enters at 15 and the lines in fig 3 represent the air flow path]; an air filter chamber [20; column 6, lines 47-54] including at least one sorbent [zeolite; column 3, line 67] configured and arranged to remove carbon dioxide and gaseous water from the inlet air; heat exchange circuitry [52; column 9, lines 59-60] configured and arranged to cool the inlet air to a threshold temperature of 133k; and an adsorption chamber including a carbon based sorbent [charcoal] configured and arranged to adsorb xenon gas from the cooled inlet ambient air while the cooled inlet air is in a gaseous state and a vacuum pump [39] configured and arranged with the adsorption chamber to extract the xenon therefrom to produce an end product of the xenon gas.
	With respect to Claim 15, Pence discloses further including controller circuitry configured and arranged to control cooling [see column 9, lines 59-60 and consider that nuclear reactors are known to be controlled by electronic circuits] of the inlet ambient air by the heat exchange circuitry and to control movement [via 39] of inlet ambient air and cooled inlet ambient air throughout the apparatus.
	With respect to Claim 17, Pence discloses wherein the vacuum pump [39] is configured and arranged to remove other material from the adsorption chamber; and wherein the heat exchange circuitry includes a heat exchanger [column 5, lines 6-7] configured and arranged with the adsorption chamber to heat the adsorption chamber and the vacuum pump is configured and arranged to extract the  xenon therefrom.
	With respect to Claim 18, Pence discloses that the adsorption chamber includes a carbon-based sorbent [charcoal; column 1, line 66] configured and arranged to adsorb both the xenon gas [column 15, line 65] and krypton [column 9, line 97] from the cooled inlet ambient air cooled to the threshold temperature while at or near atmospheric pressure [column 3, line 43]; and the air filter chamber includes the at least one sorbent including at least one of an alumina based sorbent [column 8, line 68] and an zeolite-based sorbent [column 3, line 61-62] configured and arranged to absorb carbon dioxide and gaseous water from the inlet ambient air while at or near atmospheric pressure [column 3, line 43].
	With respect to Claim 20, Pence discloses further including pressure circuitry [38, 39] configured and arranged with the airflow path to provide the movement of inlet ambient air throughout the apparatus.
	With respect to Claim 21, Pence discloses further including: an inlet port [inlet of 15] configured and arranged to capture inlet ambient air from the atmosphere and coupled to the airflow path; and an outlet port [outlet of 34] configured and arranged to release the inlet ambient air, with the carbon dioxide, gaseous water, and xenon gas removed, back to the atmosphere.
	With respect to Claim 22, Pence discloses that the airflow path includes a plurality of interconnected channels that form a plurality of sub-airflow paths of the airflow path [each line between elements in figure is a sub-airflow path], and the heat exchange circuitry includes a plurality of heat exchangers [29 and 50], each of the plurality of heat exchangers configured and arranged to control temperatures of the inlet ambient air flowing through one or more of the plurality of sub-airflow paths.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pence in view of Yoshikawa et al. (U.S. Publication No. 2016/0220943, hereinafter Yoshikawa).
	With respect to Claim 10, Pence does not discloses further including determining a concentration of the xenon gas in the adsorption chamber and, in response to the concentration being above a threshold and associated with the carbon-based sorbent being saturated, extracting the xenon gas from the adsorption chamber to produce the end product of the xenon gas.
	Yoshikawa determining a concentration of the gas in the adsorption chamber and, in response to the concentration being above a threshold [para 38-39], and association with saturation [par 59] extracting the gas from the adsorption chamber.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Pence to further include determining a concentration of the heavy rare gas in the adsorption chamber and, in response to the concentration being above a threshold and association with the carbon-based sorbent being saturated, extracting the xenon gas from the adsorption chamber for the benefit of only using the energy for desorption once the sorbents are sufficiently saturated.  
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pence in view of Baum (U.S. Publication No. 2013/0112076, hereinafter Baum).
	With respect to Claim 13, Pence does not disclose further including using the cooled inlet air, with the xenon gas removed, to cool additional inlet air passing through the airflow path of the apparatus.
	Baum discloses further including using the cooled inlet air, with the heavy rare gas removed, to cool additional inlet air passing through the airflow path of the apparatus.  See para 158, 520 recirculates cooled gas after desorption.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Pence to further including using the cooled inlet air, with the xenon gas removed, to cool additional inlet air passing through the airflow path of the apparatus for the benefit of saving energy.
	With respect to Claim 16, Pence discloses that the airflow path includes a plurality of interconnected channels [each line between elements in fig 3 are channels that interconnect] configured and arranged to provide an airflow path through the apparatus but does not disclose that the airflow path including recirculation of the cooled inlet air, with the heavy rare gas removed, to the heat exchange circuitry for use in cooling additionally captured inlet air.
	Baum discloses that the airflow path including recirculation of the cooled inlet air, with the heavy rare gas removed, to the heat exchange circuitry for use in cooling additionally captured inlet air.  See para 158, 520 recirculates cooled gas after desorption.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Pence such that the airflow path includes recirculation of the cooled inlet air, with the heavy rare gas removed, to the heat exchange circuitry for use in cooling additionally captured inlet air for the benefit of saving energy.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	U.S. Patent No 3,063,217 shows an example of xenon absorption/desorption at 93k, see column 1, lines 48-52.  DE-2516243-A shows xenon absorption/desorption at a range of 90-110k.  
Response to Arguments
Applicant's arguments filed 21 July 2022 have been fully considered but they are not persuasive. 
	On pages 8-9 the applicant argues that Pence’s temperature of 133 Kelvin is for a different heavy rare gas and not xenon.  Pence’s temperature is for capturing both Xenon and Krypton, see column 4, lines 1-10.
	Applicant further argues that the claimed ranges of 80-130k, 100-120k and 110k are not approaching or similar to the Pence’s 133k.  It is well understood in the art, that for capturing gases via absorption and desorption of a sorbent, the temperature required depends on the phase shift of the specific compounds that you wish to capture.  Unless evidence is provided that that some unexpected result will occur between 110k and 133k the claimed ranges seem like conventional ranges.  The examiner cited two additional xenon capture via adsorption/desorption device that show 93K and a range of 90-110k.
	On pages 9-10, the applicant argues that one of ordinary skill in the art wouldn’t think to combine Yoshikawa with Pence because Yoshikawa isn’t related to heavy rare gases.
	Yoshikawa is related to Carbon dioxide rather than heavy rare gases.  However, Yoshikawa’s teachings about regenerating saturated sorbents based on detected concentration is applicable to any gas capture through absorption/desorption via a sorbent.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855